Citation Nr: 1229812	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  11-15 334	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service in the Regular (or Old) Philippine Scouts from March 2, 1941, to April 9, 1942.  He was a Prisoner of War of the Imperial Japanese Army in the Philippines from April 9, 1942, to January 20, 1943.  He was missing in action from January 21, 1943, to March 26, 1945, and returned to military control on March 27, 1945.  He had subsequent active service in the U.S. Army from March 1945 to June 1946 and from July 1946 to September 1963.  He died in July 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  Although the appellant initially requested a Travel Board hearing when she perfected a timely appeal in May 2011, she subsequently withdrew her hearing request in June 2012.  See 38 C.F.R. § 20.704 (2011).

The claims file was transferred from the Manila RO to the RO in Oakland, California, in March 2011.  Because the appellant lives within the jurisdiction of the RO in Oakland, California, that RO retains jurisdiction in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran lacks qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States.

2.  Because the Veteran lacks qualifying service, the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.


CONCLUSION OF LAW

Because the Veteran does not have qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States, the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund. 38 U.S.C.A. § 501(a) (West 2002 & Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board acknowledges initially that, although the appellant was not provided with pre-adjudication VCAA notice concerning her claim, the lack of notice was not prejudicial in this case.  Palor v. Nicholson, 21 Vet. App. 325 (2007) (citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).  The Court in Palor stated, "[I]n assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine Veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the NPRC's refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error."  See Palor, 21 Vet. App. at 332.  In other words, a VCAA notice error like the one which occurred in this case is not prejudicial where the appellant is not entitled to the benefit as a matter of law.  See also Valiao v. Principi, 17 Vet. App. 229 (2003).  As will be explained below, the Veteran does not have qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States.  Such service is a fundamental pre-requisite to qualify for the compensation which the appellant seeks from the Filipino Veterans Equity Compensation Fund as the Veteran's surviving spouse.  See generally American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Because the Veteran lacks qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States, the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund as his surviving spouse as a matter of law.

The appellant also has not contended, and the evidence does not show, that there are additional outstanding service records demonstrating that the Veteran, in fact, had qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States which VA has not obtained or submitted to the relevant service department for verification.  Capellan v. Peake, 539 F.3d 1373 (2008) (finding that VA erred in denying the appellant's claim with no review of subsequent evidence by the service department).  The Board notes in this regard that, in September 2010, the appellant submitted a duplicate copy of a February 1, 1949, letter from Headquarters, Philippines Command, concerning the Veteran's service in the Regular Philippine Scouts after the National Personnel Records Center in St. Louis, Missouri (NPRC) verified the Veteran's active service dates in May 2010.  This letter already had been submitted by the Veteran when he filed his original claim for a one-time payment from the Filipino Veterans Equity Compensation Fund in March 2009, several months before his death.  After the Veteran submitted this letter, NPRC verified in May 2010 that he only had active service as a Regular Philippine Scout and had no qualifying active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States.  

Neither the appellant nor her service representative has asserted that the lack of pre-adjudication VCAA notice was prejudicial to her.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board observes that notice as to what is required to substantiate a claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund, including VCAA notice, was provided to the appellant and her service representative in the November 2009 Statement of the Case.  Her claim also was readjudicated at that time.  Accordingly, the Board concludes that, because no reasonable possibility exists that providing the appellant with further assistance will aid in substantiating her claim, the lack of pre-adjudication VCAA notice was not prejudicial.  See also Sanders v. Nicholson, 487 F.3d 881 (2007), rev'd sub nom. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  And a remand to provide the appellant with additional VCAA notice would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

In this case, it is the law, and not the facts, that are dispositive of the appeal.  Thus, the Board finds that the duties to notify and assist under the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Court has held that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  Given the forgoing, the Board will proceed to adjudicate the appellant's claim.


Filipino Veterans Equity Compensation Fund Claim

The appellant contends that her husband's service in the Regular Philippine Scouts entitles her to a one-time payment from the Filipino Veterans Equity Compensation Fund.  She alternatively contends that the Veteran had active service in the New Philippine Scouts, entitling her to a one-time payment from the Filipino Veterans Equity Compensation Fund.

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In March 1992, the NPRC verified that the Veteran had active service in the Regular (or Old) Philippine Scouts from March 2, 1941, to April 9, 1942.  He was a Prisoner of War of the Imperial Japanese Army in the Philippines from April 9, 1942, to January 20, 1943.  He was missing in action from January 21, 1943, to March 26, 1945, and was returned to military control on March 27, 1945.  He had subsequent active service in the U.S. Army from March 1945 to June 1946 and from July 1946 to September 1963.  There is no indication in the March 1992 verification of service from the NPRC that the Veteran served in the New Philippine Scouts or had any recognized active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States.

The Veteran filed a claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund on a VA Form 21-4138(CF) dated on March 4, 2009, and date-stamped as received by the RO on March 19, 2009.  As noted in the Introduction, the Veteran died in July 2009.  Thus, under section 1002(c)(2) of the American Recovery and Reinvestment Act, if the Veteran is eligible for this payment, it will be paid to the appellant as his surviving spouse.  See American Recovery and Reinvestment Act § 1002(c)(2), Pub. L. No. 111-5 (enacted February 17, 2009).

In May 2010, the NPRC verified that the Veteran only had active service as a Regular Philippine Scout and had no recognized active service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States.

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  Copies of the Veteran's DD Form 214's for certain periods of his active service that were associated with the claims file prior to his death do not show that he had qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States such that the appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  

Although the February 1, 1949, letter from Headquarters, Philippines Command, appears to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service because it appears to be an official document of the appropriate United States service department (in this case, the U.S. Army), there is no indication in this letter that the Veteran had qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the Armed Forces of the United States such that the appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  A close reading of this February 1949 letter shows that it refers only to the Veteran's service "as a Philippine Scout" and mentions the Veteran's "discharge from the Army of the United States."  Thus, there is no indication from a review of this February 1949 letter that the Veteran had active service in the New Philippine Scouts which would entitle the appellant to a one-time payment from the Filipino Veterans Equity Compensation Fund.

The Board finds that the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  The NPRC certified in March 1992 and in May 2010 that the Veteran had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces such that the appellant is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  The Board acknowledges that the Veteran served as a Regular Philippine Scout and was a prisoner of war during World War II.  The Board also acknowledges that the Veteran had approximately 18 years of active service in the U.S. Army following World War II.  Such service does not entitle to the appellant to a one-time payment from the Filipino Veterans Equity Compensation Fund based on the Veteran's active service, however, as that fund was aimed at compensating members of the New Philippine Scouts (among others) for their service during World War II.  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  The appellant also has submitted duplicate information to VA concerning the Veteran's acknowledged active service in the Philippine Scouts.  None of the information which was submitted to the NPRC for re-verification in May 2010 changed the previous verification in March 1992 that the Veteran had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This verification is binding on VA which has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for the appellant, if she believes that there is a reason to dispute the report of the service department concerning the Veteran's active service or the content of the Veteran's military records, is to pursue such disagreement with the relevant service department (in this case, the U.S. Army).  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

VA is bound by the service department certifications in this case.  Given the service department's verification that the Veteran had no qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, the Board finds that the appellant is not entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.  Therefore, the appellant's claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


